         Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                    )
DELAWARE & HUDSON RAILWAY           )
COMPANY, INC. et al.                )
                                    )
                  Plaintiffs,       )               Civil Action No. 1:11-cv-314
                                    )
            v.                      )
                                    )               ORDER REGARDING MOTIONS IN
                                    )               LIMINE
                                    )
KNOEDLER MANUFACTURERS,             )
INC. et al.                         )
                                    )
                  Defendants.       )
                                    )
____________________________________)


                                    I.      INTRODUCTION

       Plaintiff Canadian Pacific Railway (“CP”) instituted this action against Defendant

Knoedler Manufacturing, Inc. (“Knoedler”) alleging contribution, indemnification, breach of

contract, and breach of express and/or implied warranty claims. The claims are based on injuries

several CP employees suffered when four seats manufactured by Knoedler and installed in CP’s

locomotives failed. The action is set for a two week jury trial beginning October 29, 2018.

       Currently before the Court are the parties’ motions in limine. See Dkt. Nos. 171-190.

Having reviewed the motions, the oppositions thereto, the record of the case, and the relevant

legal authorities, the Court rules as follows:

II.    ANALYSIS

       A.      Knoedler’s Motion in Limine 1: Motion to Preclude Any Reference to and/or
               Evidence of Prior Incidents and/or Injuries Caused by Such Incidents Involving
               Seats Manufactured by Knoedler
         Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 2 of 13



       As stated above, this lawsuit involves four Knoedler-manufactured seats that failed,

resulting in injuries to CP employees. These four seats are not the only Knoedler-manufactured

seats to have failed in CP locomotives. CP plans to introduce at trial evidence of the additional

failures, as well as evidence of Knoedler’s attempts to remedy the cause of the failures. Knoedler

moves to exclude any reference to and/or evidence of these failures, arguing that the probative

value of such evidence is substantially outweighed by the danger of unfair prejudice. CP

counters that the evidence is probative of Knoedler’s alleged failure to adequately test its seats

for locomotive use. CP also argues that evidence of Knoedler’s attempts to remedy the cause of

the failures is relevant to CP’s claim that the statute of limitations for breach of warranty was

tolled by Pennsylvania’s “repair doctrine.”

       This Court agrees that evidence of other Knoedler-manufactured seat failures in CP’s

locomotives, and Knoedler’s attempts to remedy the cause of the failures, is relevant to CP’s

claims. The motion is DENIED.

       B.      Knoedler’s Motion in Limine 2: Motion to Preclude All References to and/or
               Evidence of GE’s Conditions of Purchase

       Knoedler moves to exclude from evidence a document titled CONDITIONS OF

PURCHASE with an effective date of May 15, 2000. This document purports to set forth the

terms and conditions for the transactions between Knoedler and non-party GE Transportation

(“GE”) that occurred on or after May 15, 2000. Dkt. No. 172, Ex. 1. Knoedler argues that the

document is inadmissible because the seats at issue in this case were sold before May 15, 2000

and because the document is unsigned. CP counters that whether the May 15, 2000 terms and

conditions apply to the seats in question is an issue for the jury to decide. In support of its

argument, CP claims that it will present evidence that Knoedler instructed it to install new




                                                2
         Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 3 of 13



reclining seat backs onto existing seat bases and that doing so will “convert” the seats from “old

to new.” Dkt. No. 197 at 1-2.

       The Court defers ruling on this motion until the pretrial conference scheduled for October

23, 2018. The parties shall be prepared to address the motion at that time.

       C.      Knoedler’s Motion in Limine 3: Motion to Preclude Any Argument that the
               August 14, 2008 Override Agreement between Knoedler and GE Applies to the
               Seats at Issue

       Knoedler moves to prevent CP from introducing into evidence an August 14, 2008

Override Agreement between Knoedler and GE. Dkt. No. 173, Ex. 1. Knoedler alleges that in

2008, GE began replacing the upper part of Knoedler seats in CP locomotives that contained a

single reclining mechanism with an upper part that contained a dual recliner system. As part of

this process, GE and Knoedler entered into the Override Agreement, which Knoedler claims

modified GE’s standard terms and conditions. Knoedler argues that the Override Agreement

does not cover the seats at issue because those seats were manufactured and sold well before

2008. Therefore, Knoedler argues, CP should be precluded from claiming that Knoedler owed

CP any duty based on the Override Agreement with respect to the seats at issue.

       CP counters that it does not intend to argue that the terms of the Override Agreement

apply to the seats at issue; rather, CP argues, the Override Agreement is relevant to demonstrate

the parties’ understanding of GE’s standard terms and conditions by which they were bound

before they entered into the Override Agreement.

       The Court agrees with CP; the Override Agreement is relevant with respect to the parties’

understanding of the terms and conditions that existed prior to their modification by the

Agreement. The motion is DENIED.

       D.      Knoedler’s Motion in Limine 4: Motion to Preclude Introduction of PowerPoint
               Presentation


                                                 3
         Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 4 of 13




       CP’s attorneys deposed Wilhelm Sturhan, the principal of Knoedler. During his

deposition, Mr. Sturhan was questioned about two PowerPoint presentations he allegedly

created. Knoedler claims that Mr. Sturhan gave the first PowerPoint presentation “to a railroad,”

but the second presentation “was never made to a railroad and did not include information

specific to the rail industry or locomotive seats.” Dkt. No. 174 at 2. Knoedler further argues that

the second presentation is not relevant to this case because it “discusses seats designed and sold

for trucking and equipment applications, not seats designed for and sold for locomotive

applications.” Id. at 3. Therefore, Knoedler argues, the second presentation should be excluded

because it is not relevant under Federal Rules of Evidence 401 or 402.

       CP counters that the seats at issue in this lawsuit were “functionally” truck seats, thus the

second presentation is relevant to its claims.

       The Court disagrees. CP does not dispute that the second presentation was not shown to it

or any other railroad. Therefore, it is irrelevant to the issues at hand. The motion is GRANTED

as to the second presentation and DENIED as to the first presentation.

       E.      Knoedler’s Motion in Limine 5: Motion to Preclude Evidence relating to
               Minnesota Litigation

       CP and Knoedler are parties to a lawsuit in Minnesota state court that also arises out of

injuries CP employees suffered after Knoedler-manufactured seats malfunctioned. The lawsuit

went to trial in March 2017 and resulted in a verdict finding that CP and Knoedler are each fifty

percent responsible for the employees’ injuries. The matter is now on appeal. Knoedler moves to

exclude any reference to the Minnesota litigation, including the verdict. CP opposes the motion,

arguing that it intends to use testimony from the Minnesota trial for impeachment purposes.




                                                 4
          Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 5 of 13



        The Court GRANTS the motion, but will reconsider this ruling should the need arise

during trial.

        F.      Knoedler’s Motion in Limine 6: Motion to Preclude CP from Arguing that
                Knoedler Had a Duty to Issue a Product Recall

        Knoedler argues that it had no duty under Pennsylvania law to issue a product recall for

the seats at issue in this litigation, and as such, CP should be barred from arguing the same to the

jury. CP agrees that Knoedler had no duty to recall the seats under Pennsylvania law, but argues

that it should still be “permitted to point out Knoedler’s failure to recall the [seats] even if it

cannot assert a separate cause of action for this failure.”

        The Court agrees with CP. While CP cannot assert a separate cause of action for failing

to recall the seats in question, it can refer to the fact that Knoedler did not issue a recall for such

seats. The motion is DENIED.

        G.      CP’s Motions in Limine 1: Motion to Exclude Reference to CP’s Size,
                Financial Condition, and/or Solvency

        CP moves this Court for a motion in limine to exclude any reference to its size, financial

condition, and/or solvency. Knoedler responds that it does not intend to argue that CP should be

treated differently under the law due to its size, financial condition, and/or solvency, but it does

intend to present evidence that CP experienced financial difficulty during the 2008-2009

timeframe, and that this impacted its actions related to the seats in question.

        The motion is DENIED. Knoedler is permitted to present evidence regarding CP’s

alleged financial difficulties in 2008-2009. However, it will not be permitted to reference CP’s

size, financial condition, and/or solvency for improper purposes such as attempting to garner

sympathy from the jury.

        H.      CP’s Motion in Limine 2: Motion to Exclude Any Reference to CP Being a
                Foreign, Out-of-State, and/r Large Corporation, or to Differences in Status


                                                  5
            Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 6 of 13



                between CP and Knoedler

       Knoedler does not oppose this motion. The motion is GRANTED.

       I.       CP’s Motion in Limine 3: Motion to Exclude Evidence or Testimony or
                Reference to Expert Opinions Not Previously Disclosed

       Knoedler does not oppose this motion. The motion is GRANTED.

       J.       CP’s Motion in Limine 4: Motion to Exclude Unsubstantiated Evidence of Seat
                Abuse

       CP moves to exclude testimony and/or documentary evidence of “unsubstantiated” seat

“abuse” by CP employees, arguing the that evidence is based on hearsay, speculation, and

conjecture.

       The Court defers ruling on this motion until such time that the testimony and/or

documentary evidence is introduced at trial.

       K.       CP’s Motion in Limine 5: Motion for Indemnification Jury Instruction

       CP alleges a claim for contractual indemnification against Knoedler and requests that this

Court instruct the jury regarding the same. Knoedler opposes the motion. The parties shall be

prepared to address this motion at the pretrial conference.

       L.       CP’s Motion in Limine 6: Motion to Exclude Expert Testimony of Mirek
                Wierucki

       CP moves to exclude expert opinion testimony by Mirek Wierucki; Knoedler opposes the

motion. The Court will hear argument on this motion at the pretrial conference and defers ruling

on the motion until then.

       M.       CP’s Motion in Limine 7: Motion to Exclude Evidence and Witnesses Not
                Disclosed during Discovery

       CP moves to exclude any evidence and/or witnesses not disclosed during the discovery

period. This motion is overly broad, unnecessary, and simply states an accepted principle of the



                                                 6
         Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 7 of 13



Federal Rules of Civil Procedure and Evidence. Therefore, the Court STRIKES this motion as

unnecessary.

        N.      CP’s Motion in Limine 8: Motion to Exclude Evidence Challenging the
                Reasonableness of Underlying Settlements

        CP’s injured employees brought suit against it pursuant to the Federal Employers

Liability Act and the LIA. CP subsequently settled with each of the injured employees and now

moves this Court to preclude Knoedler from presenting “any evidence at trial suggesting that the

[u]nderlying [s]ettlements were not reasonable.” Dkt. No. 182 at 2. In response, Knoedler states

that it does not intend to challenge the reasonable of the underlying settlements. Indeed,

Knoedler argues that the “fact that CP chose to settle its employees’ claims is irrelevant” to the

claims at hand. Dkt. No. 209 at 2. Accordingly, the Court GRANTS the motion.

        O.      CP’s Motion in Limine 9: Motion to Eliminate Non-Party GE as a Party
                Potentially at Fault on the Verdict Form

        CP argues that Knoedler cannot establish that GE breached a duty to CP’s employees

and, therefore, cannot establish that GE is a joint tortfeasor in this case. Thus, CP requests that

this Court bar Knoedler from including GE as a potential at fault party on the verdict form.

Knoedler counters that there “is ample evidence to support an argument and assertion that GE is

a joint tortfeasor herein and that the jury should consider any potential liability of GE’s part

when deliberating the issues herein.” Dkt. No. 210 at 3.

        The parties shall be prepared to argue this motion at the pretrial conference; the Court

defers ruling on it until then.

        P.      CP’s Motion in Limine 10: Motion to Eliminate Durham Industrial Sales, Inc. as a
                Party Potentially at Fault on the Verdict Form

        CP argues that because Knoedler has a cross-claim against Durham Industrial Sales, Inc.

(“Durham”) in this lawsuit, it may “try to argue to [the] jury that some of the fault for the injuries


                                                  7
          Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 8 of 13



to the four [CP] employees … should be apportioned to Durham.” Dkt. No. 184 at 1. However,

CP argues, there is no evidence that demonstrates that Durham’ actions caused or contributed to

the employees’ injuries and, therefore, this Court should rule “as a matter of law that Durham

was not at fault for the seat failures.” Id. at 2.

        The parties shall be prepared to argue this motion at the pretrial conference; the Court

defers ruling on it until then.

        Q.      CP’s Motion in Limine 11: Motion to Exclude Certain Testimony of James
                Salmon

        CP moves this Court for an order excluding at trial “any legal opinion testimony” from

James Salmon, Knoedler’s expert witness. Dkt. No. 185 at 1. The Court STRIKES this motion as

premature. CP may raise objections to Mr. Salmon’s testimony, if necessary, at trial.

        R.      PC’s Motion in Limine 12: Motion to Exclude Legal Opinion Testimony from
                Wilhelm Sturhan

        CP moves this Court for an order excluding at trial any legal opinion testimony from

Wilhelm Sturhan, the principal of Knoedler. CP claims that during his deposition in this case,

Mr. Sturhan suggested that purchasers of Knoedler-manufactured seats have a duty to ensure that

the seats are safe for their intended use. CP objects to this testimony as an impermissible legal

conclusion. Knoedler counters that Mr. Sturhan was not offering a legal conclusion during his

deposition, rather, he was simply giving testimony regarding “the sale and manufacturing

process and Knoedler’s involvement after the sale.” Dkt. No. 213 at 6. Knoedler argues that such

testimony is proper.

        The Court STRIKES this motion as premature. CP may raise objections to Mr. Sturhan’s

testimony, if necessary, at trial.

        S.      CP’s Motion in Limine 13: Motion to Exclude References to the “Statute of
                Limitations”


                                                     8
         Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 9 of 13




       CP moves for an order from this Court “preventing [Knoedler] from using the term

‘statute of limitations’ at trial.” Dkt. No. 187 at 1. CP argues that “statute of limitations” is a

legal term that may confuse the jury. Knoedler opposes the motion. It argues that by asking this

Court to prohibit the use of the term at trial, CP “essentially seeks to handicap Knoedler’s ability

to effectively and persuasively plead its case to the jury.” Dkt. No. 214 at 4.

       The Court agrees with Knoedler. The Court will explain all relevant legal terms to the

jury before deliberations commence and the Court is confident that jury will be able to

understand the terms without confusion. The motion is DENIED.

       T.      CP’s Motion in Limine 14: Motion to Prevent Knoedler from Arguing at Trial
               that CP Sued the Wrong Knoedler Entity

       CP moves this Court for an order preventing Knoedler from arguing at trial that it should

have named Knoedler Manufacturers Canada, Ltd. instead of Knoedler US in this case. Knoedler

failed to address this motion. It appears to the Court that this was an inadvertent error by

Knoedler; therefore, Knoedler will have an opportunity to address the motion at the pretrial

conference.

       U.      CP’s Motion in Limine 15: Motion to Exclude Lay Opinion Testimony regarding
               Reasonableness of Refurbishment Program

       CP claims that several of its employees, as well as GE’s employees, were asked during

their depositions to “render opinions regarding the seat refurbishment program put into place

after numerous seat failures,” including whether the “scope and timing” of the refurbishment

program was reasonable. Dkt. No. 189 at 1. CP only identifies two of the employees—Rodney

Campbell and Dave Meyler. According to CP, obtaining opinion testimony from Mr. Campbell

and Mr. Meyler was improper because they do not “have expertise in implementation of

equipment refurbishment programs,” thereby making them unqualified to “render such an


                                                  9
        Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 10 of 13



opinion.” Id. Therefore, CP argues, Messrs. Campbell’s and Meyler’s opinions “regarding the

reasonableness of the seat refurbishment program [should] be excluded at trial.” Id. at 2.

       Knoedler counters that Messrs. Campbell and Meyler have sufficient personal knowledge

and expertise through their professions and positions in CP to give their opinions on the seat

refurbishment program pursuant to Federal Rule of Evidence 701. Knoedler notes that the Third

Circuit recognizes that “the modern trend favors the admission of [lay] opinion testimony,

provided that it is well founded on personal knowledge and susceptible to specific cross-

examination.” Teen-Ed, Inc. v. Kimball Int’l, Inc., 620 F.2d 399, 403 (3d Cir. 1980). Knoedler

points out that Mr. Campbell was the Director of Locomotive Maintenance for CP during the

time relevant to this lawsuit, while Mr. Meyler was CP’s Director of Equipment Engineering.

According to Knoedler, Messrs Campbell and Meyler are:

               [W]ell-qualified to testify about what the refurbishment program
               was, who was responsible for the program, and what actions were
               taken to implement the program. Both Mr. Campbell and Mr.
               Meyler, as well as the other CP and GE employees who were
               deposed, have significant personal knowledge regarding the facts
               at issue and their testimony is highly valuable to the jury in making
               its decision. They all have personal knowledge of the
               refurbishment program and have the requisite experience and
               expertise to explain and give their opinions regarding the
               refurbishment program.

Therefore, Knoedler urges this Court to deny the motion.

       The Court will defer ruling on this motion until such time that it has an

opportunity hear the foundation to be laid by the witnesses at trial.


       V.      CP’s Motion in Limine 16: Motion for a Jury Instruction that the Knoedler Seats
               that Failed Were Not Securely Mounted and Braced

       The LIA requires that locomotive seats must be “securely mounted and braced” to the

locomotive. 49 C.F.R. § 229.119(a). CP argues that courts have held as a matter of law that a seat


                                                 10
        Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 11 of 13



does not meet this standard if it breaks. According to CP, there is no dispute that the seat in

question broke; thus, CP argues, this Court should instruct the jury that the seats were not

“securely mounted and braced” as required by 49 C.F.R. § 229.119(a), and therefore violated the

regulation.

       Knoedler counters that whether a party is liable under the LIA is an issue for the jury.

Knoedler concedes that the parties do not dispute that the seats failed. Nevertheless, Knoedler

argues that several disputes of material fact remain for the jury, such as when and why the

fractures in the seat bases occurred. According to Knoedler, “while CP has presented evidence

that the seat bases [in question] were fractured in some places, there remains a dispute over when

those fractures developed and whether they caused the seats to violate federal safety standards.”

Dkt. No. 217 at 5. Therefore, Knoedler argues, “it would be improper for the Court to

preemptively instruct the jury that the seats were not securely mounted and braced as a matter of

law.” Id.

       The Court defers ruling on this motion. The parties shall be prepared to argue the motion

at the pretrial conference.



III.   CONCLUSION

       For the foregoing reasons, the Court HEREBY RULES as follows:

       (A)     Knoedler’s Motion in Limine 1 is DENIED (Dkt. No. 171);

       (B)     The Court defers ruling on Knoedler’s Motion in Limine 2 (Dkt. No. 172);

       (C)     Knoedler’s Motion in Limine 3 is DENIED (Dkt. No. 173);

       (D)      Knoedler’s Motion in Limine 4 is GRANTED in part and DENIED in part (Dkt.

               No. 174);



                                               11
            Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 12 of 13



           (E)      Knoedler’s Motion in Limine 5 is GRANTED (Dkt. No. 175);

           (F)      Knoedler’s Motion in Limine 6 is DENIED (Dkt. No. 176);

           (G)      CP’s Motion in Limine 1 is DENIED (Dkt. No. 177);

           (H)      CP’s Motion in Limine 2 is GRANTED (Dkt. No. 177);

           (I)      CP’s Motion in Limine 3 is GRANTED (Dkt. No. 177) 1;

           (J)      The Court defers ruling on CP’s Motion in Limine 4 (Dkt. No. 178);

           (K)      The Court defers ruling on CP’s Motion in Limine 5 (Dkt. No. 179);

           (L)      The Court defers ruling on CP’s Motion in Limine 6 (Dkt. No. 180);

           (M)      The Court STRIKES CP’s Motion in Limine 7 (Dkt. No. 181);

           (N)      CP’s Motion in Limine 8 is GRANTED (Dkt. No. 182);

           (O)      The Court defers ruling on CP’s Motion in Limine 9 (Dkt. No. 183);

           (P)      The Court defers ruling on CP’s Motion in Limine 10 is (Dkt. No. 184);

           (Q)      The Court STRIKES CP’s Motion in Limine 11 (Dkt. No. 185);

           (R)      The Court STRIKES CP’s Motion in Limine 12 (Dkt. No. 186);

           (S)      CP’s Motion in Limine 13 is DENIED (Dkt. No. 187);

           (T)      The Court defers ruling on CP’s Motion in Limine 14 (Dkt. No. 188);

           (U)      The Court defers ruling on CP’s Motion in Limine 15 (Dkt. No. 189); and

           (V)      The Court defers ruling on CP’s Motion in Limine 16 (Dkt. No. 190).




1
    CP filed its motions in limine 1-3 in one document (Dkt. No. 177).


                                                           12
Case 1:11-cv-00314-BR Document 223 Filed 10/12/18 Page 13 of 13



Dated this 12th day of October, 2018.

                                             ,



                                                 Barbara Jacobs Rothstein
                                                 U.S. District Court Judge




                                        13
